Affirmed and Memorandum Opinion filed January 21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00434-CR

                         JOHN D. GARCIA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1439248

                 MEMORANDUM OPINION

      A jury found Appellant John D. Garcia guilty of indecency with a child by
contact and assessed punishment at three years’ confinement. See Tex. Penal Code
Ann. § 21.22. On appeal, Appellant challenges the sufficiency of the evidence
supporting his conviction. For the reasons below, we affirm.

                                 BACKGROUND

      Appellant and Complainant attended the same church in north Houston,
where Appellant worked as a youth leader.            Appellant became close with
Complainant’s family and would regularly spend the night at their house. In 2013,
Complainant reported to the police that Appellant had molested her on one of these
occasions approximately six years earlier, when she was 12 years old. A jury
found Appellant guilty of indecency with a child and Appellant timely appealed.

                                     ANALYSIS

      In two issues, Appellant argues the evidence adduced at trial (1) was not
legally sufficient to support his conviction, and (2) was not factually sufficient to
support his conviction.

      We begin by addressing Appellant’s second contention. In making this
argument, Appellant “asks this court to revisit the proscription against a factual
sufficiency review” because the “proscription is unconstitutional, and effectively a
denial of due process”.     This “proscription” stems from Brooks v. State, 323
S.W.3d 893 (Tex. Crim. App. 2010) (plurality op.), in which the Court of Criminal
Appeals held that “the Jackson . . . legal-sufficiency standard is the only standard
that a reviewing court should apply in determining whether the evidence is
sufficient to support each element of a criminal offense that the State is required to
prove beyond a reasonable doubt.” Id. at 895.

      As an intermediate appellate court, we are “bound to follow the law as
declared by the state’s highest courts.” Mayer v. State, 494 S.W.3d 844, 848 (Tex.
App.—Houston [14th Dist.] 2016, pet. ref’d) (internal quotation omitted). And
here, where the Court of Criminal Appeals has “deliberately and unequivocally
interpreted the law in a criminal matter, we must adhere to its interpretation.”
Mason v. State, 416 S.W.3d 720, 728 n.10 (Tex. App.—Houston [14th Dist.] 2013,
pet. ref’d). Accordingly, we apply only a legal sufficiency standard of review in
determining whether the evidence is sufficient to support Appellant’s conviction.
                                          2
 See, e.g., Mayer, 494 S.W.3d at 848; Mason, 416 S.W.3d at 727-28; accord
 Houston v. State, No. 14-18-00726-CR, 2020 WL 1883421, at *2 (Tex. App.—
 Houston [14th Dist.] Apr. 16, 2020, pet. ref’d) (mem. op., not designated for
 publication).

I.     Standard of Review and Governing Law

       For a legal sufficiency review, we consider the evidence in the light most
 favorable to the verdict and determine whether, based on the evidence and
 reasonable inferences therefrom, any rational juror could have found the essential
 elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
 307, 319 (1979); Ramsey v. State, 473 S.W.3d 805, 808 (Tex. Crim. App. 2015).
 The jury is the sole judge of the credibility and the weight of the evidence and may
 draw any reasonable inference from the evidence so long as it is supported by the
 record. Ramsey, 473 S.W.3d at 809. Therefore, as the reviewing appellate court,
 our role is to determine whether the necessary inferences made by the jury are
 reasonable based on the cumulative force of all evidence presented at trial.
 Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011). We do not
 reevaluate the weight and credibility of the evidence nor do we substitute our
 judgment for that of the jury. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
 App. 2010). It is the jury’s responsibility to resolve conflicts in the testimony, to
 weigh the evidence, and to draw reasonable inferences from basic facts to ultimate
 facts. Id.

       To obtain a conviction for indecency with a child by contact, the State must
 prove that the defendant engaged in sexual contact with a child under the age of 17
 years old. Tex. Penal Code Ann. § 21.11(a)(1). As relevant here, “sexual contact”
 includes a person’s “touching through clothing” any part of the genitals of a child
 if those acts are committed with the intent to arouse or gratify the sexual desire of

                                          3
  any person. Id. § 21.11(c)(1). The specific intent to arouse or gratify the sexual
  desire of any person can be inferred from the defendant’s conduct, the defendant’s
  remarks, and the surrounding circumstances. McDonald v. State, 148 S.W.3d 598,
  600 (Tex. App.—Houston [14th Dist.] 2004), aff’d, 179 S.W.3d 571 (Tex. Crim.
  App. 2005). A child-victim’s uncorroborated testimony may support a conviction
  for indecency with a child if, at the time of the alleged offense, the victim was 17
  years old or younger. See Tex. Code Crim. Proc. Ann. art. 38.07(a), (b)(1); see
  also Cantu v. State, 604 S.W.3d 590, 593 (Tex. App.—Houston [14th Dist.] 2020,
  pet. ref’d).

II.         Evidence

            Testifying at trial, Complainant said she met Appellant at church when she
      was 11 or 12 years old and Appellant was in his early twenties. According to
      Complainant, Appellant eventually became something like an “older brother” to
      her family and would pick up her and her siblings from school and lead them in
      Bible studies at their home. Complainant said Appellant would regularly spend the
      night at their home, staying there “at least once a week, eventually.” On these
      occasions, Appellant would usually sleep on the couch in the living room.

            Complainant testified that she and Appellant started watching a television
      show together when she was around 12 years old. Complainant said the show
      would come on “really late” on Saturday nights; she and Appellant would watch
      the show in the living room, sometimes accompanied by her sister.           On one
      occasion, Complainant said she and Appellant were watching the show when he
      “brush[ed] his hand against” hers. Complainant recalled that Appellant “grabbed
      [her] hands and said that they were really soft.” Complainant testified that, during
      another occasion, Appellant was “laying on the couch and [] kind of like guided
      [Complainant] on top of him.” According to Complainant, her interactions with

                                               4
Appellant “progressed” to include “cuddling” and Appellant “caress[ing]” her arms
and back.

      Describing a particular incident, Complainant said she and Appellant were
laying on the floor watching television when they turned to face each other and
Appellant put his hands “[i]n [her] vaginal area over [her] pants.” Complainant
testified that Appellant’s hand was “massaging” her and Appellant was breathing
heavily with his eyes closed. Complainant said the incident lasted less than a
minute and ended when Appellant “just stopped touching” her.

      Complainant recalled another specific incident, during which her mother
(“Mother”) walked into the living room one night and found Appellant and
Complainant sleeping on the couch with their legs entangled. Complainant said
she woke up to Mother yelling. Complainant followed Mother into the bedroom
and told Mother nothing had happened. Complainant testified that this incident
occurred before Appellant touched her “vaginal area”; at another point in her
testimony, Complainant said Appellant “touched [her] before” Mother found them
on the couch.

      Appellant moved to California when Complainant was 14 or 15 years old.
Complainant said Appellant moved back to Houston approximately two years
later; Complainant recalled that Mother was planning to host a dinner party to
celebrate Appellant’s return.    Complainant told Mother what had happened
between her and Appellant. Complainant said she did not go to the police at this
time because she did not want to damage her family’s relationship with the church.

      Complainant reported the incident to the police in December 2013, when she
was 18 years old. According to Complainant, she decided to go to the police when
she learned Appellant was going to become a pastor.


                                        5
      Mother was the second witness to testify at trial. Mother said she and her
children moved to Houston in 2005; at that time, Mother’s husband was living in
the church’s rehabilitation home. Mother testified that her family was “pretty
involved” in the church and met Appellant shortly before he became a youth
leader.   According to Mother, her family saw Appellant “quite often” and
eventually “purchased an extra bed so that [Appellant] can stay at our house”.
Mother said Appellant would stay at their home “maybe about two times a week,
skipping a few weeks here and there.” Mother said she “[a]bsolutely” trusted
Appellant and that he “was free to stay whenever he wanted.” Mother testified that
Appellant would sometimes sleep in his bed and other times sleep on the couch in
the living room.

      Mother also testified about the occasion where she found Appellant and
Complainant “sleeping on the couch together”. Mother said they were “inclined
toward each other” and appeared to be “embracing”; Mother recalled thinking that
Appellant and Complainant “had been involved in some kind of inappropriate
sexual or intimate actions.” Mother screamed and took Complainant into her
bedroom. Appellant left the family’s home.

      Mother testified that, a couple of hours later, Appellant returned to the home
and said the church’s “main pastors wanted to talk” to Mother and her husband.
Mother said Appellant talked at the meeting and explained that he and
Complainant “just innocently fell asleep on the couch watching television.” After
the meeting, Mother said she “was convinced that nothing really happened, that it
was just a misunderstanding.” Mother said Appellant was still permitted to come
over to their home.

      Discussing Appellant’s return to Houston after his brief stay in California,
Mother said she had planned to throw a “nice dinner” for him. Mother told

                                         6
Complainant about her dinner plans and Complainant told Mother she “hate[d]”
Appellant because he “had actually molested her”.             According to Mother,
Complainant said the incident occurred on the same night Mother found them on
the couch. Mother said Complainant asked her not to go to the police. Mother
testified that she informed the pastor’s wife about what Complainant told her;
Mother said the church did not take any action or make any changes.

         Appellant was the last witness to testify at trial. Appellant said he would
spend the night at Complainant’s house “maybe a couple of times a month”,
“typically on weekends.” Discussing the night that Mother found Appellant and
Complainant on the couch, Appellant said he came over to the family’s house
around midnight on a Friday to hang out with Complainant’s brother and spend the
night.     Appellant said he knocked on the door and Complainant answered;
Complainant told Appellant that “everybody was asleep” so Appellant “went and
laid down on the couch.” According to Appellant, Complainant was sitting on
another couch in the living room; Appellant said they talked for a few moments
before he “dozed off”.

         The next thing Appellant recalled was “being woken up by a screaming
woman”. Appellant realized Complainant was laying next to him; he testified that
he did not invite Complainant on the couch and did not recall her climbing on the
couch. Appellant said he left the home and went to talk to the church’s pastor
“because [he] didn’t know what to do.” Afterwards, Appellant said he talked to
Mother and her husband and said:

         I was sorry that I was there and that I allowed [Complainant] to get to
         that — you know what I’m saying, that I shouldn’t have even been
         there, I should have just not stayed the night and I hate that that
         situation happened. And I told them, like, nothing else happened.
         You know, nothing happened.

                                           7
   Appellant said he did not stay at Complainant’s house again “[b]ecause of what
   happened. Like, I didn’t want that to happen again, you know.”

             Appellant married in April 2014 and continued to be involved in the church.
   Appellant testified that, before and after his marriage, Complainant would continue
   to attend youth services of which he was in charge. Appellant said he first heard
   about Complainant’s allegations when he was contacted by police. Appellant
   denied touching Complainant in her “vaginal area”.             Appellant opined that
   Complainant’s account of what occurred between them was “all a lie” and
   Complainant was jealous he was engaged.

III.         Application

             Considered in the light most favorable to the jury’s verdict, this evidence
   would permit a rational juror to find the essential elements of the offense beyond a
   reasonable doubt. See Jackson, 443 U.S. at 319; Ramsey, 473 S.W.3d at 808.

             As discussed above, Complainant testified that Appellant was a regular over-
       night visitor at their home and, on one occasion, put his hands “[i]n [her] vaginal
       area over [her] pants.”     Complainant’s testimony alone constitutes legally
       sufficient evidence that Appellant engaged in sexual contact with a child under the
       age of 17 years old. See Tex. Penal Code Ann. § 21.11(a)(1), (c)(1); Tex. Code
       Crim. Proc. Ann. art. 38.07(a), (b)(1).     And as an element of the offense,
       Appellant’s intent to arouse or gratify the sexual desire of any person can be
       inferred from Complainant’s testimony regarding Appellant’s actions during the
       occurrence (i.e., that Appellant was “massaging” her while breathing heavily with
       his eyes closed) as well as from Appellant’s pattern of behavior with Complainant.

             Moreover, Complainant’s account finds support in other evidence detailing
       Appellant’s and Complainant’s relationship and interactions.          Complainant


                                               8
testified that incidents with Appellant progressed from him grabbing her hands to
them “cuddling” and “caress[ing]”. Complainant and Mother testified about the
incident when Mother found Appellant and Complainant sleeping on the couch
together; Mother said Appellant and Complainant looked like they “had been
involved in some kind of inappropriate sexual or intimate actions.” Mother also
testified that Complainant told her about Appellant’s inappropriate touching
shortly before Appellant moved back to Houston from California.

      In his sufficiency challenge, Appellant argues the jury’s verdict is “founded
on irrational testimony . . . where the only version of the event given by the
[C]omplainant was inherently irreconcilable.” Specifically, Appellant contends
(1) Complainant testified “she was not molested” during the incident where Mother
found her on the couch with Complainant, and (2) after that occasion, Appellant
was never physically alone with Complainant.

      Indeed, Complainant testified that the inappropriate touching did not occur
when Mother found her and Appellant on the couch but instead happened on
another occasion. Complainant’s testimony regarding the timeline of when the
inappropriate touching occurred was not clear: at one point, she said the touching
occurred before Mother found her and Appellant on the couch, but later said it
occurred after Mother found them. Mother testified that Complainant told her the
inappropriate touching occurred on the night she found Complainant and Appellant
on the couch; Mother also said she did not recall Appellant spending the night at
their home after the couch incident. And according to Appellant, he did not spend
the night at Complainant’s home after the couch incident. However, although
these versions of events differ, it was within the jury’s province to resolve these
conflicts in the evidence. See Isassi, 330 S.W.3d at 638. We presume the jury
resolved these conflicts in favor of the verdict and decline to second-guess those

                                        9
determinations on appeal.

      Appellant also asserts Complainant “made the outcry” to Mother
“admittedly as an expression of resentment that Appellant had found a woman he
was in love with and planned to marry.” But this does not accurately reflect
Complainant’s testimony on this point. When asked if she was “upset with the fact
that [Appellant] was marrying somebody besides you”, Complainant said “No.”
Complainant said she was insecure and upset because, after what Appellant “did to
[her]”, “it wasn’t fair that he was going to be able to do what he wanted to do and
[Complainant] couldn’t.” Complainant never testified that her allegations were
merely “an expression of resentment”.

      We overrule Appellant’s arguments on appeal and conclude the jury’s
verdict is supported by legally sufficient evidence.

                                    CONCLUSION

      We affirm the trial court’s judgment.




                                        /s/    Meagan Hassan
                                               Justice


Panel consists of Chief Justice Christopher and Justices Jewell and Hassan.
Do Not Publish — Tex. R. App. 47.2(b).




                                          10